Case: 21-51049     Document: 00516414571         Page: 1     Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 1, 2022
                                  No. 21-51049
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Edgar Gonzalez-Holguin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:19-CR-4174-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jorge Edgar Gonzalez-Holguin appeals his conviction for illegal
   reentry and his sentence of 21 months of imprisonment and three years of
   supervised release. He argues for the first time on appeal that his sentence




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51049      Document: 00516414571           Page: 2   Date Filed: 08/01/2022




                                     No. 21-51049


   exceeds the statutory maximum because the enhanced penalty provisions of
   8 U.S.C. § 1326(b) are unconstitutional.
          He has filed an unopposed motion for summary disposition and a
   letter brief correctly conceding that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019). Gonzalez-Holguin states that he raised the
   issue only to preserve it for possible further review. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), Gonzalez-Holguin’s motion is GRANTED, and the
   district court’s judgment is AFFIRMED.




                                          2